Citation Nr: 1633363	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1979 to August 1979 and on active duty from May 1981 to June 1983.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In December 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record.  The record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional records.  No additional records were received.

In March 2015, the Board remanded this matter for additional development.

In an April 2016 letter, the Board notified the Veteran that the Veterans Law Judge who conducted his December 2013 videoconference hearing before the Board was unavailable and advised him of the opportunity to provide testimony at another hearing before the Board.  As the Veteran did not respond to the letter, the Board will presume that the Veteran does not want another hearing and proceed with adjudicating on the claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to reopen a previously denied claim for entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right knee disabilities.  A comprehensive review of the electronic claims file regrettably reveals that further development on this matter is warranted before the Board can adjudicate this claim on the merits.

Evidence of record reflects that the Veteran has received VA medical treatment for his claimed back disorder from the VA Medical Center (VAMC) in Memphis, Tennessee, as well as from the Memphis North VA Outpatient Clinic (VAOPC) in Covington, Tennessee.  VA treatment records from those facilities showed that the Veteran underwent lumbar spine magnetic resonance imaging (MRI) at some point between July and November 2015.  A November 2015 VA treatment note specifically detailed that the Veteran's MRI of the lumbar spine was completed.  While treatment notes showed that records were scanned into VistA imaging in November 2015 and January 2016, results from the completed lumbar spine MRI report were not found after a detailed review of the record.  As the record only includes treatment records from these VA providers dated up to July 2016 and does not contain a copy of the Veteran's most recent lumbar spine MRI results from 2015, additional records from those facilities should be obtained.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As previously noted, during his December 2013 Board hearing, the Veteran reported that the physician who treated him in the emergency room after his January 2003 work injury informed him that his knee condition caused the fall that damaged his back.  Evidence of record only contains discharge instructions and a prescription form from a physician identified as Dr. J. at the emergency room at St. Mary Medical Center on January 26, 2003, as well as subsequent Occupational Health Work Status Sheets dated throughout 2003.  Evidence of record also detailed that the Veteran had a Worker's Compensation claim filed in connection with the Veteran's January 2003 occupational low back injury with Indiana Worker's Compensation Board.

The Board is cognizant that the Veteran did not respond to an April 2015 letter from the AOJ regarding identifying and requesting the aforementioned records.  However, as the claim is being remanded to obtain outstanding VA treatment records, the Board will also afford the Veteran another opportunity to submit or authorize VA to obtain evidence pertinent to his claim.  Thus, all additional identified private treatment records should be obtained and associated with the record, to include records pertaining to the Veteran's work injury from the emergency room at St. Mary Medical Center in January 2003.  38 C.F.R. § 3.159(c).  Another attempt should also be made to obtain all documents associated with the Worker's Compensation claim filed in connection with the Veteran's January 2003 occupational low back injury with Indiana Worker's Compensation Board.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all private treatment records pertaining to the Veteran's work injury from the emergency room at St. Mary Medical Center in January 2003 as well as all documents, procedural and medical, associated with the Worker's Compensation claim filed with Indiana Worker's Compensation Board in connection with the Veteran's January 2003 occupational low back injury.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his claimed lumbar spine disorder.

2.  Obtain updated VA treatment records pertaining to the Veteran's claimed lumbar spine disorder from Memphis North VAOPC and Memphis VAMC for the period from July 2016 to the present as well as a copy of the lumbar spine MRI report performed at some point between July and November 2015 and associate them with the record.

3.  Then, the AOJ should readjudicate the issue on appeal with consideration of all of the evidence added to the record since the August 2015 supplemental statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

